

115 SRES 599 ATS: Designating September 25, 2018, as “National Lobster Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 599IN THE SENATE OF THE UNITED STATESJuly 30, 2018Mr. King (for himself, Ms. Collins, Mr. Blumenthal, Mr. Murphy, Mr. Reed, Ms. Hassan, Mr. Markey, Mr. Whitehouse, and Mrs. Shaheen) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 25, 2018, as National Lobster Day.
	
 Whereas American lobster is consistently among the most valuable species landed in the United States;
 Whereas lobstering has served as an economic engine and family tradition in the United States for centuries;
 Whereas thousands of families in the United States make their livelihoods from catching, processing, or serving lobsters;
 Whereas the lobster industry employs people of all ages, and many harvesters begin fishing as children and stay in the industry for their entire working lives;
 Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving feast in 1621, and it continues to be a mainstay during many other holiday traditions;
 Whereas responsible resource management practices beginning in the 1600s have created one of the most sustainable fisheries in the world;
 Whereas, throughout history, United States presidents have served lobster at their inaugural celebrations and state dinners with international leaders;
 Whereas lobster is an excellent, versatile source of lean protein that is low in saturated fat and high in vitamin B12;
 Whereas the peak of the lobstering season in the United States occurs in the late summer; Whereas the growing reputation of the American lobster as a unique, high-quality, and healthy food has increased its consumption and driven demand internationally;
 Whereas the Unicode Consortium added a lobster to its latest emoji set in recognition of the popularity of the species around the world;
 Whereas countless people in the United States enjoy lobster rolls to celebrate summer, from beaches to backyards and fine dining restaurants to lobster shacks;
 Whereas lobster inspires festivals from Maine to California, where people come together to celebrate their love for the crustacean;
 Whereas many people in the United States continue to enjoy steamed lobster with drawn butter; and Whereas the number of recipes incorporating lobster is growing with chefs across the United States incorporating the protein in new and creative ways from lobster dumplings to lobster grilled cheese: Now, therefore, be it
	
 That the Senate— (1)designates September 25, 2018, as National Lobster Day; and
 (2)encourages the people of the United States to observe the day with appropriate ceremonies and activities.